  Case: 4:20-cv-00806-JCH Doc. #: 12 Filed: 09/21/20 Page: 1 of 5 PageID #: 65


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


EMELYN GILLIAM,                                  )
                                                 )
            Plaintiff,                           )
                                                 )
      vs.                                        )          Case No. 4:20CV806 JCH
                                                 )
INTERTEK, USA, INC.1,                            )
                                                 )
            Defendant.                           )

                               MEMORANDUM AND ORDER

       This matter is before the Court on Defendant’s Motion to Dismiss, filed August 21, 2020.

(ECF No. 6). The motion is fully briefed and ready for disposition.

                                       BACKGROUND2

       Plaintiff Emelyn Gilliam is a resident of the State of Alaska. (Compl., ¶ 3). Defendant

Intertek, USA, Inc. is engaged in, among other things, the business of petroleum, fuel and chemical

testing. (Id., ¶ 5). At all relevant times, Plaintiff was employed by Defendant as a Laboratory

Chemist at its Intertek/GPB Laboratory in Alaska. (Id., ¶¶ 3, 7).

       Plaintiff alleges that she often engaged in the performance of non-exempt work duties

beyond 5:00 p.m. on weekdays, and on weekends, and thus routinely worked in excess of forty hours

per work week. (Compl., ¶ 11). She claims that despite its knowledge of and acquiescence in said

performance, Defendant failed to provide her with overtime compensation and other benefits, instead

intentionally, willfully and improperly designating Plaintiff as exempt from those payments as a



1 Plaintiff designated her employer simply as “Intertek” in her Complaint. According to Defendant,
Plaintiff’s employer was Intertek, USA, Inc. (See Defendant’s Brief in Support of Motion to
Dismiss Plaintiff’s Complaint for Lack of Personal Jurisdiction and Improper Venue, P. 1 n. 1).
2 The Court’s background section is taken from Plaintiff’s Complaint, to which Defendant has not
yet filed an answer.

                                              1
  Case: 4:20-cv-00806-JCH Doc. #: 12 Filed: 09/21/20 Page: 2 of 5 PageID #: 66


result of her position with Defendant. (Id., ¶¶ 11, 12). Plaintiff claims she was not exempt from the

payment of overtime compensation, as her actual duties did not involve the exercise of independent

judgment or discretion. (Id., ¶ 13).

        Plaintiff filed the instant Complaint on June 20, 2020, claiming Defendant’s actions violated

the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (Count I). (ECF No. 1). Plaintiff further

asserts claims of breach of the covenant of good faith and fair dealing (Count II), breach of contract

(Count III), and unjust enrichment (Count IV).

        With respect to the propriety of this Court’s exercise of personal jurisdiction over Defendant,

Plaintiff’s sole allegation states as follows: “Intertek has a principal place of business at 1211

Belgrove Dr. St. Louis, Mo 63137. Defendant Intertek does business within the district of this

Court.” (Compl., ¶ 4). As noted above, Defendant filed the instant Motion to Dismiss on August 21,

2020, contesting Plaintiff’s assertion and maintaining it lacks the contacts with the forum necessary

for personal jurisdiction to be asserted. (ECF No. 6).

                                            DISCUSSION

        As stated above, in its Motion to Dismiss Defendant contests whether this Court properly

may exercise personal jurisdiction over it. “To survive a motion to dismiss for lack of personal

jurisdiction, a plaintiff must make a prima facie showing that personal jurisdiction exists, which is

accomplished by pleading sufficient facts to support a reasonable inference that the defendant [] can

be subjected to jurisdiction within the state.” K-V Pharm. Co. v. J. Uriach & CIA, S.A., 648 F.3d

588, 591-92 (8th Cir. 2011) (internal quotation marks and citations omitted). “Although [t]he

evidentiary showing required at the prima facie stage is minimal, the showing must be tested, not by

the pleadings alone, but by the affidavits and exhibits supporting or opposing the motion.” Id. at 592

(internal quotation marks and citations omitted). The Court views the evidence in the light most

favorable to the party invoking personal jurisdiction, and resolves all factual conflicts in favor of that


                                                  2
  Case: 4:20-cv-00806-JCH Doc. #: 12 Filed: 09/21/20 Page: 3 of 5 PageID #: 67


party. Id. The party seeking to establish the Court’s personal jurisdiction carries the burden of

proof, however, and that burden does not shift to the party challenging jurisdiction. Fastpath, Inc. v.

Arbela Techs. Corp., 760 F.3d 816, 820 (8th Cir. 2014).

        Personal jurisdiction can be specific or general. Fastpath, Inc., 760 F.3d at 820. “Specific

jurisdiction exists ‘when a defendant, through its contacts with the forum, purposefully avails itself

of the privilege of conducting business in the forum,’ and the plaintiff’s claim ‘aris[es] out of or

relat[es] to the defendant’s contacts with the forum.’” White v. Steak N Shake Inc., No. 4:20CV323

CDP, 2020 WL 1703938, at *2 (E.D. Mo. Apr. 8, 2020) (quoting Pangaea v. Flying Burrito, LLC,

647 F.3d 741, 745-46 (8th Cir. 2011) (internal quotation marks and citation omitted)). On the other

hand, general jurisdiction arises when a defendant’s contacts with the forum state are so continuous

and systematic that the defendant may be subject to suit there for causes of action entirely distinct

from the in-state activities. Clockwork IP, LLC v. Clearview Plumbing & Heating Ltd., 127

F.Supp.3d 1020, 1026 (E.D. Mo. 2015). “General ‘all-purpose’ jurisdiction exists over a corporate

defendant in the state(s) where it is incorporated and where its principal place of business is located,

as well as in states where its affiliations are so continuous and systematic—even on activities

unrelated to the lawsuit—as to render it essentially at home there.” White, 2020 WL 1703938, at *2

(citing Daimler AG v. Bauman, 571 U.S. 117, 137-39 (2014)).3

        Plaintiff’s Complaint does not allege any conduct occurring in Missouri giving rise to her

claims. The Court thus considers whether Defendant has the “continuous and systematic” contacts

with the state required for general jurisdiction.

        As noted above, Plaintiff attempts to establish personal jurisdiction over Defendant with the

following allegation: “Intertek has a principal place of business at 1211 Belgrove Dr. St. Louis, Mo



3 A corporation’s “continuous activity of some sorts within a state” is not enough to subject it to
general jurisdiction there. See Daimler AG, 571 U.S. at 132.

                                                 3
  Case: 4:20-cv-00806-JCH Doc. #: 12 Filed: 09/21/20 Page: 4 of 5 PageID #: 68


63137. Defendant Intertek does business within the district of this Court.” (Compl., ¶ 4).

Defendant counters with a declaration from Frank Bilski, Regional Human Resource Manager for

Intertek, USA, Inc. for the United States and Caribbean region, in which he attests in relevant part as

follows:

       4.      Emelyn Gilliam was hired on June 1, 2009 to work in the GPB lab located in
               Prudhoe Bay, Alaska. During all of her employment, Ms. Gilliam was only
               employed at the Prudhoe Bay, Alaska location.

       5.      Intertek USA, Inc. is incorporated in the State of Louisiana and maintains its
               principal place of business in Texas.

       6.      Intertek has 203 locations operating in the USA and has only two facilities
               located in St. Louis Missouri.

       7.      Intertek has 6884 employees in the USA and only employs 46 in the state of
               Missouri.

(See ECF No. 7-1).

       Upon consideration of the foregoing, the Court finds it lacks general jurisdiction over

Defendant. See White, 2020 WL 1703938, at *2. As confirmed by Mr. Bilski, Defendant is neither

incorporated in Missouri nor has its principal place of business here. Furthermore, Defendant’s

operation of two of its 203 facilities in Missouri, with nothing more, does not make it “essentially at

home here.” Id.

               If that is all that is required for general jurisdiction, “the same global reach
               would presumably be available in every other State” in which [Defendant]
               operates….“Such exorbitant exercises of all-purpose jurisdiction would
               scarcely permit out-of-state defendants to structure their primary conduct
               with some minimum assurance as to where that conduct will and will not
               render them liable to suit.”

Id. (quoting Daimler AG, 571 U.S. at 139 (internal quotation marks and citation omitted)). See also

BNSF Ry. Co. v. Tyrrell, 137 S.Ct. 1549, 1559 (2017) (internal quotation marks and citation omitted)

(“A corporation that operates in many places can scarcely be deemed at home in all of them.”).

Defendant’s Motion to Dismiss will therefore be granted.


                                                4
  Case: 4:20-cv-00806-JCH Doc. #: 12 Filed: 09/21/20 Page: 5 of 5 PageID #: 69


                                      CONCLUSION

       Accordingly,

       IT IS HEREBY ORDERED that Defendant’s Motion to Dismiss (ECF No. 6) is

GRANTED, and Plaintiff’s Complaint is DISMISSED. An appropriate Order of Dismissal will

accompany this Memorandum and Order.



Dated this 21st Day of September, 2020.



                                            /s/ Jean C. Hamilton
                                            UNITED STATES DISTRICT JUDGE




                                          5
